Name: Council Regulation (EEC) No 2037/82 of 19 July 1982 amending Regulations (EEC) No 1038/82 and (EEC) No 1040/82 as regards the financing of supplies of skimmed-milk powder and milk fats respectively to certain developing countries and specialized bodies under the food-aid programmes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/6 Official Journal of the European Communities 28 . 7 . 82 COUNCIL REGULATION (EEC) No 2037/82 of 19 July 1982 amending Regulations (EEC) No 1038/82 and (EEC) No 1040/82 as regards the financing of supplies of skimmed-milk powder and milk fats respectively to certain developing countries and specialized bodies under the food-aid programmes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Lebanon has requested that this aid be deli ­ vered cif instead of fob ; Whereas in view of the recent situation in Lebanon, the request should be approved ; Whereas the Annexes to the abovementioned Regula ­ tions should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ^), Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1038/82 (3) provides for the supply of 1 100 tonnes of skimmed-milk powder to Lebanon , to be financed fob ; Whereas Regulation (EEC) No 1040/82 (4) provides for the supply of 1 000 tonnes of butteroil to Lebanon, to be financed fob ; The Annexes to Regulations (EEC) No 1038/82 and (EEC) No 1040/82 are hereby amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President K. OLESEN (') OJ No L 120 , 1 . 5 . 1982, p . 1 . ( 2) OJ No L 120 , 1 . 5 . 1982, p . 5 . (&lt;) OJ No L 120 , 1 . 5 . 1982, p . 3 . O OJ No L 120 , 1 . 5 . 1982, p . 7 . 28 . 7 . 82 No L 219 /7Official Journal of the European Communities ANNEX Recipient Quantities allocated (in tonnes) Arrangements for financing 1 . Skimmed-milk powder Annex to Regulation (EEC) No 1038/82 Lebanon 1 100 cif instead of fob 2. Butteroil Annex to Regulation (EEC) No 1040/82 Lebanon 1 000 cif instead of fob